Citation Nr: 1704226	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and general anxiety disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to July 1971 and from June 1978 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

This appeal was originally presented to the Board in May 2013 when the Board granted an earlier effective date for the 50 percent rating and remanded the issue of an evaluation in excess of 50 percent.  The Board again considered the claim in May 2016, at which time this issue was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also of record is a document received from the Veteran by VA in August 2016.  In this document, a VA Form 21-0958 Notice of Disagreement, the Veteran expressed disagreement with the July 2016 supplemental statement of the case, which addressed only the issue of entitlement to an increased rating for PTSD.  Specifically, according to the notice of disagreement, the Veteran disagreed with the continued denials of service connection for dizziness, an increased rating for an injury to Muscle Group XXI, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Board notes that in its May 2016 decision, it awarded service connection for dizziness, an increased rating for an injury to Muscle Group XXI, from 10 to 20 percent, and a TDIU.  These awards were effectuated by the RO in a July 2016 rating decision.  As it appears the Veteran filed the August 2016 notice of disagreement prior to receipt of notice of the July 2016 rating decision, the Board finds that no additional issues are currently in appellate status.  





FINDING OF FACT

For the entirety of the appeals period, the PTSD with general anxiety disorder has been manifested by subjective complaints of a depressed mood, poor concentration and motivation, and sleep impairment; objective findings that the Veteran has been alert and fully oriented, with judgment, insight, and thought processes within normal limits.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with general anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an August 2013 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  While this initial VCAA notice letter was not issued to the Veteran prior to the rating decision from which the instant appeal arises, he was afforded subsequent adjudications of the claim on appeal, curing any timing defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in May 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  




Increased Rating

The Veteran seeks an increased initial rating for PTSD with general anxiety disorder.  He has been awarded a disability rating of 50 percent for these disorders.  He contends the impairment resulting from his psychiatric disability is more severe than is rated by VA.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this diagnostic code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Court stated that "a veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.) (p.32).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  Id.  

Pursuant to his claim, the Veteran was afforded VA examinations in June 2011, May 2012, and May 2016.  He has also undergone general medical outpatient treatment by VA, and clinical records of that treatment have been obtained and reviewed by the Board.  

On VA examination in June 2011, the Veteran reported a history of bipolar disorder and PTSD.  Reported symptoms included a depressed mood, nightmares, stimulus avoidance, social isolation, poor sleep, and a heightened startle response.  On objective evaluation, he was neatly groomed and appropriately dressed, with full orientation.  He was cooperative with the examiner and made good eye contact.  He was tense in appearance but his speech was within normal limits.  His mood was anxious, his affect was appropriate, and his attention span was normal.  Thought content and processes were both within normal limits.  He denied delusions but reported some visual hallucinations.  His judgment, insight, and intelligence were all average.  He denied any homicidal or suicidal thoughts or plans, and his behavior was not inappropriate, obsessive, or compulsive.  His impulse control was good and he denied any episodes of violence.  He was retired.  The examiner opined the Veteran was competent to manage his finances and perform all activities of daily living.  A GAF score of 50 was assigned and the examiner characterized the Veteran's symptoms as moderate.  

Another VA psychiatric examination was afforded the Veteran in May 2012.  The claims file was reviewed in conjunction with the examination.  He reported such symptoms as nightmares and poor sleep, avoidance of stimuli which reminded him of his Vietnam service, social isolation, depression, and hopelessness.  He denied any inpatient hospitalization for psychiatric treatment, but occasionally received outpatient psychiatric care.  The Veteran had several adult children with whom he was in regular contact.  He was divorced after 20 years of marriage, reportedly due to his wife's alcoholism.  He had regular contact with a good friend, and worked in his yard and with leather goods as a hobby.  He denied any recreational drug use, and reported discontinuing alcohol use in 1975.  On objective evaluation, the Veteran had a normal appearance, was alert and fully oriented, and was cooperative with the examiner.  His memory, concentration, judgment, insight, and intelligence were all within normal limits.  No homicidal or suicidal thoughts or plans were reported, and the Veteran was able to communicate in a normal manner.  The Veteran was without obsessive, compulsive, ritualistic or inappropriate behavior, and he denied any delusions or hallucinations.  No legal difficulties or episodes of violence were reported.  The examiner diagnosed PTSD, general anxiety disorder, and bipolar disorder.  A GAF score of 55 was assigned.  The Veteran was considered competent to manage his finances and the activities of daily living.  

Most recently, the Veteran was afforded a VA examination in May 2016.  The claims file was reviewed in conjunction with the examination.  At that time, he reported such symptoms as depression, nightmares, poor sleep, poor mood and motivation, distressing thoughts about his stressor events, social isolation, and anxiety.  He was still single and denied being in a relationship, but did have a good relationship with his adult children.  He lived with his mother, and enjoyed reading, working on his deck, and spending time with his dog.  He was retired and had not engaged in employment since 2008.  He denied any psychiatric hospitalizations or outpatient treatment since his last examination.  On objective evaluation, the Veteran was alert and fully-oriented, with a neat and well-kempt appearance.  He was cooperative with the examiner.  Concentration and attention were good, as were judgment and insight.  His speech was logical and goal-directed.  He denied any homicidal or suicidal thoughts or plans.  His affect was slightly agitated, and he described his mood as irritable.  No legal difficulties or violent episodes were noted.  The examiner opined that the Veteran met the diagnostic criteria for PTSD, bipolar disorder, and general anxiety disorder, as well as schizoid personality disorder.  He was considered competent to manage his finances and personal affairs.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a higher rating.  The evidence does not establish that the Veteran experiences occupational and social impairment in most areas, and the criteria associated with a higher 70 percent rating have not been met at any point during the period on appeal.  The evidence also does not demonstrate that he has experienced such symptoms as suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the appeal.  

Instead, he was consistently noted to be well-groomed, fully oriented, and without frequent suicidal or homicidal thoughts or plans.  The Board notes the Veteran also has no history of any suicidal attempts.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.  He has denied any sort of current or recent alcohol or substance abuse and has no recent legal difficulties related to his service-connected psychiatric disabilities.  

Similarly, the Veteran has also been found competent by all examiners to manage his financial benefits.  He has also reported having frequent contact with his mother, his adult children, and a few friends.  Thus, he does not have inability to establish or maintain social and work relationships.  Also, VA examiners of record have generally found him without evidence of delusions, hallucinations, or other impairment in reality testing.  While he did report visual hallucinations on VA examination in 2011, subsequent examinations were negative for hallucinations, as reported by the Veteran.  He has been able to participate in VA examinations, indicating the ability to communicate in a normal, lucid manner.  His reasoning, insight, and judgment have also been rated by all examiners as within normal limits.  For these reasons, and in light of the remainder of the record, the preponderance of the evidence weighs against a higher rating.  

Furthermore, the symptoms the Veteran does have (nightmares, avoidance, poor sleep, depression, isolation, increased startle response etc) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  As noted above, the Veteran retains relationships with his mother and adult children and some friends, was noted to be retired, and never noted to have impaired judgment or thinking.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms during the pendency of the appeal.  Additionally, physicians and examiners have generally described the condition as moderate and assigned GAF scores in the 50s.  While the 2011 VA examiner noted a score of exactly 50 which would indicate "serious" symptoms and seemed to suggest there were deficiencies in most areas, the Board notes that the description of the symptoms and the mental status examination conflict with those findings.  For example, the examiner noted there were moderate deficiencies in family relations, but as discussed above the Veteran maintains relationships with his children and at one point was noted to live with his mother.  Similarly, while he noted impairment in judgement the explanation for this reflected this was based upon past incidents where the Veteran had thoughts in which he threatened to harm a former boss and his former commander in service.  The underlying mental status examination on that date indicated the Veteran understood the outcome of his behavior and had no homicidal or suicidal thoughts and described his impulse control as good.  Additionally, the Board notes that the Veteran reported that his symptoms had been "stable" since starting medication.  Therefore, reviewing the totality of the evidence, the Board finds that the Veteran's lay statements and medical treatment records do not establish that he experiences symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Therefore, a disability rating in excess of 50 percent for PTSD with general anxiety disorder is denied for all periods during the pendency of the appeal.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as avoidance of social situations, sleep impairment, poor motivation and concentration, and depressed mood, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  Finally, the Board notes the Veteran has already been awarded a TDIU effective July 6, 2009.  

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 50 percent for PTSD with general anxiety disorder is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


